Title: To Thomas Jefferson from John Dodd, 6 August 1807
From: Dodd, John
To: Jefferson, Thomas


                        
                            Sir.
                            Hartford Connecticut August 6th. 1807
                        
                        The Office of Commissioner of Loans having become vacant by the Death of William Imlay Esqr.; we assume the
                            liberty to recommend Jonathan Bull Esqr. as a person well qualified to discharge the duties of that Office.
                        The official conduct of Judge Bull his character as a man, and his firm and uniform attachment to the
                            Constitution and administration of our Country; entitle him to the Confidence of his fellow Citizens and of the Government
                            of the United States.
                        
                            John Dodd
                            
                            
                                and 8 other signatures
                            
                        
                    